Citation Nr: 1712184	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right carpal tunnel syndrome.

4.  Entitlement to service connection for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1990, and had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for PTSD, bilateral ear problems, right carpal tunnel syndrome, and left carpal tunnel syndrome.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Notably, the Veteran was denied service connection for PTSD in the January 2011 rating decision on the basis that he did not have a current diagnosis of PTSD.  However, while the RO adjudicated only a claim for PTSD in its January 2011 rating decision, the record demonstrates that the Veteran has a current diagnosis of recurrent major depressive disorder.  As a result, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In February 2014 and December 2014, the Board remanded these issues for additional development.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not currently shown to have a left ear hearing loss disability by VA standards.

2.  A right ear hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current right ear hearing loss disability is related to her active period of service, incurred during a period of active duty of training (ACDUTRA) or resulted from an injury incurred during a period of inactive duty for training (INACDUTRA).

3.  The Veteran's right carpal tunnel syndrome was not shown during service and the weight of the probative evidence is against a finding that a current right carpal tunnel syndrome disability is related to her active period of service, incurred during a period of ACDUTRA or resulted from an injury incurred during a period of INACDUTRA.

4.  The Veteran's left carpal tunnel syndrome was not shown during service and the weight of the probative evidence is against a finding that a current left carpal tunnel syndrome disability is related to her active period of service, incurred during a period of ACDUTRA or resulted from an injury incurred during a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


2.  A carpal tunnel syndrome of the right wrist disability was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  A carpal tunnel syndrome of the left wrist disability was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a November 2010 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Per the February 2014 and December 2014 Board remand instructions, the Veteran also underwent VA examinations in August 2016.  The reports of the August 2016 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the August 2016 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Board also finds that the RO substantially complied with the February 2014 and December 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  While hearing loss is a disease, acoustic trauma sustained during a period of ACDUTRA or INACDUTRA would constitute an injury for the purposes of these laws and regulations.

A. Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran's April 1989 enlistment examination audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
0
LEFT
20
0
0
0
5

A July 1989 service treatment record noted that the Veteran's bilateral hearing was within normal limits (WNL).

An October 1989 service treatment record noted that the Veteran presented with complaints of her ears hurting when it was cold outside.

A May 1990 service treatment record noted that the Veteran had been treated for ear aches/sinusitis.

Audiometric testing in January 2002 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
0
0


A January 2010 private treatment report noted that the Veteran had "an ear infection again".  

Per the February 2014 and December 2014 Board remand instructions, the Veteran underwent a VA examination in August 2016.   

Audiometric testing in August 2016 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
15
10
10
LEFT
35
20
5
15
0

The examiner noted that word recognition scores were not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made the combined use of puretone threshold average and word recognition scores inappropriate.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service as the service treatment records showed normal hearing and current hearing loss was not consistent with noise exposure.  The examiner also noted that an otoscopy was unremarkable in both ears and tympanograms were WNL in both ears.  There was a negative history for otologic surgery, TM perforation or recurrent otitis.  There was no recent otalgia or otorrhea.  The Veteran reported that her military noise exposure was communication headphones and range firing.  The examiner also indicated that the Veteran had current tinnitus which was at least as likely as not related to her military noise exposure.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss is not warranted.

The Veteran alleges that she experienced noise exposure in service that required extensive headphone use due to her MOS as a code copier.  The Veteran's DD 214 verifies her MOS of code copier.

Regarding the Veteran's left ear hearing loss, the Board notes that the post-service evidence demonstrates that the Veteran does not have a current left ear hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds obtained during the pendency of this claim were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  

Notably, the VA examination in August 2016 does not show a left ear hearing loss disability by VA standards.  Thus, there is no competent evidence reflective of a left ear hearing loss disability as defined by 38 C.F.R. § 3.85 at any time during the pendency of this appeal.

The Board appreciates the Veteran's contentions and statements related to her claimed left ear hearing loss.  However, even conceding that the Veteran was exposed to significant noise in service, the evidence does not show a left ear hearing loss disability by VA standards.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a left ear hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for left ear hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

With respect to the Veteran's contention that she currently has a left ear hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a layperson, the Veteran is competent to report that she experiences difficulty hearing.  However, she is not competent to render a diagnosis of a left ear hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385. 

Absent evidence of a current bilateral hearing loss disability diagnosis, the Board concludes that the claim of entitlement to service connection for a left ear hearing loss disability must be denied.  

The Board again notes that a hearing loss disability by VA standards is demonstrated when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  As noted above the VA examination results did not include speech recognition scores as the August 2016 VA examiner indicated that word recognition scores were not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made the combined use of puretone threshold average and word recognition scores inappropriate.

Regardless of the absence of speech recognition scores, the Board notes that even if the Veteran was found to have a left ear hearing loss disability per VA standards, service connection would not be warranted as there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current left ear hearing loss disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinion of record weighs against the claim as the August 2016 VA examiner determined that it was less likely as not that the Veteran's left ear hearing loss disability was caused by or a result of military noise exposure as the service treatment records showed normal hearing and the Veteran's current left hearing loss was not consistent with noise exposure.

Regarding the Veteran's right ear hearing loss disability claim, the record shows that the Veteran currently has right ear hearing loss for VA compensation purposes.  Accordingly, as there is a right ear hearing loss disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Turning to in-service injury, the Board notes that the Veteran has asserted that she sustained acoustic trauma during service.  In particular, it is noted that the Veteran alleges that she experienced noise exposure in service that required extensive headphone use due to her MOS as a code copier.  In this regard, the Veteran is competent to give evidence about what she experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has been conceded.

However, while the Veteran was treated on multiple occasions for complaints of ear aches, the Veteran's service treatment records are negative for complaints or treatments regarding a right ear hearing loss disability.  Notably, the Veteran's April 1989 enlistment examination was negative for complaints or treatments of hearing loss and the recorded audiogram did not demonstrate hearing loss for VA compensation purposes.

Additionally, the Board notes that there are no clinical findings or diagnoses of right ear hearing loss during service or for several years thereafter.  The first post-service evidence of a right ear hearing loss disability is the August 2016 VA examination report.  

None of the VA treatment records show that the Veteran was diagnosed with right ear hearing loss to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that she has had symptoms of a bilateral hearing loss disability since service.  The Veteran's service treatment records are again negative for any treatment, complaint, or diagnosis of a hearing loss disability and a Reserves entrance examination in January 2002 also demonstrated normal bilateral hearing.  The lack of any findings pertaining to hearing loss during service and the essentially normal findings during service weigh against a finding that the Veteran's current hearing loss disability was originally manifested during service and have continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (October 1990) and initial documented evidence of hearing loss in August 2016, almost 26 years after service separation.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hearing loss disability, she was not diagnosed with a hearing loss disability until many years after service, and there was a significant period between her service and her post-service complaints where the medical record was silent for complaints of a hearing loss disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current right ear hearing loss disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinion of record weighs against the claim as the August 2016 VA examiner determined that it was less likely as not that the Veteran's hearing loss disability was caused by or a result of military noise exposure.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor her representative have presented or identified any such existing medical evidence or opinion.  

The Board notes that the absence of documented hearing loss is service is not fatal to a service connection claim for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, while the August 2016 VA examiner indicated that the Veteran's service treatment records showed normal hearing, the examiner also provided the negative nexus based on the rationale that the current hearing loss was not consistent with noise exposure.  As a result, the Board finds that the VA examiner's negative nexus opinion is again adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of a right ear hearing loss disability, does not demonstrate hearing loss manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between a claimed bilateral hearing loss and service, the Board finds that service connection is not warranted.  

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

B. Carpal Tunnel

The Veteran contends that she has right and left carpal tunnel syndrome that resulted from extensive hours of repetitive motion in serving as a code copier in service. The Veteran's DD 214 verifies her MOS of code copier. 

The Veteran's service treatment records are negative for treatments or complaints of a carpal tunnel syndrome, bilateral wrists disability.

Per the February 2014 and December 2014 Board remand instructions, the Veteran underwent a VA examination in August 2016.  The examiner noted that the Veteran had a diagnosis of bilateral carpal tunnel syndrome which began in 2016.  The examiner noted that the Veteran reported having symptoms of carpal tunnel syndrome dating back to the early 1990s.  The examiner also noted that the Veteran's January 2002 reenlistment examination was negative for treatment or complaints related to carpal tunnel syndrome.  The examiner reported that there was no objective documentation for the diagnosis of or treatment for this condition in her service records.  The Veteran was seen numerous times for other medical issues but during her active duty she did not complain of symptoms of carpal tunnel syndrome.  Although the Veteran subjectively reported symptoms, the lack of medical objective documentation suggests that there was not a nexus between her current complaints of carpal tunnel syndrome and service.  As such, the examiner opined that her claimed right and left carpal tunnel syndrome were less likely as not incurred in or caused by the Veteran's service.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a carpal tunnel syndrome, bilateral wrists disability is not warranted.

As there is a current diagnosis of carpal tunnel syndrome, bilateral wrists, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

The Board has reviewed all service treatment records and VA treatment records.  The preponderance of competent and credible evidence weighs against finding that a carpal tunnel syndrome, bilateral wrists disability was demonstrated in-service or that there is a nexus between any current diagnosis of carpal tunnel syndrome, bilateral wrists disability and service.

In this case, the Veteran's service treatment records were negative for complaints or treatments related to a carpal tunnel syndrome, bilateral wrists disability and there is no competent opinion of record showing a relationship between any current carpal tunnel syndrome, bilateral wrists disability and the Veteran's military service.

Notably, the only medical opinion addressing the etiology of the claimed disabilities weighs against the claim as the August 2016 VA examiner specifically opined that the Veteran's carpal tunnel syndrome was not likely caused by or incurred by her military service.  

The Board finds the August 2016 VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cited to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.). 

None of the competent medical evidence currently of record refutes the August 2016 VA examiner's conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing a current carpal tunnel syndrome, bilateral wrists disability, does not demonstrate that the Veteran's current carpal tunnel syndrome, bilateral wrists disability is related to active military service to include ACDUTRA and did not result from an injury in ACDUTRA as the most probative opinion is against a finding of a relationship between a claimed carpal tunnel syndrome, bilateral wrists disability and service.  

C.  All Disabilities

The Board notes the Veteran and her representative's contentions regarding the etiology of her claimed bilateral hearing loss and carpal tunnel syndrome disabilities.  To the extent that the Veteran and her representative themselves contend that a medical relationship exists between her claimed bilateral hearing loss and carpal tunnel syndrome disabilities and her service, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that bilateral hearing loss and carpal tunnel syndrome disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and her representative do not have the medical expertise to provide an opinion regarding the claimed bilateral hearing loss and carpal tunnel syndrome disabilities etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the August 2016 VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and her representative's assertions that there is a relationship between her claimed bilateral hearing loss and carpal tunnel syndrome disabilities and her service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for right carpal tunnel syndrome is denied.

Entitlement to service connection for left carpal tunnel syndrome is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD.

Notably, the Veteran contends that she has PTSD as a result of military sexual trauma.   

The Veteran underwent a VA examination in August 2016.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM, Fifth Edition (DSM-5).  

However, the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in July 2011, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  

Therefore, the Veteran should undergo a new VA examination in order to obtain a medical opinion to determine the Veteran's diagnosis under DSM-IV.

The Board also notes that the August 2016 VA examiner noted that the Veteran had recurrent major depressive disorder but that she was unable to opine without resorting to mere speculation on whether or not the Veteran's diagnosed major depressive disorder was the result of an in-service stressor related event.

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to this aspect of the claim as well. 

As the examiner who conducted the August 2016 VA examination determined that she was unable to form an opinion without resorting to mere speculation, a new examination with a new VA examiner is required to obtain an opinion to determine the etiology of the Veteran's acquired psychiatric disorder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disability to include PTSD.  

The examiner should determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD.  

If PTSD under DSM-IV is diagnosed, the examiner should indicate the in-service stressor underlying that diagnosis; and should provide an opinion answering the following questions: (1) is the claimed stressor adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor?  The claimed stressor is an alleged sexual assault that occurred when she was stationed in the Philippines.

The examiner should review the claims file and determine whether there is evidence of behavior changes or other relevant changes following the claimed sexual assault; and opine as to whether that evidence indicates that the personal assault occurred.  

If the examiner determines that the evidence does indicate that the personal assault occurred, then the examiner should opine as to whether it is at least as likely as not that the Veteran has PTSD as a result of sexual assault. 

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is related to service. 

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide opinions requested, then he or she shall provide a complete explanation stating why this is so.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


